Jones, Andrews & Ortiz
                                         Attorneys at Law
                                  A Professional Corporation
                                 10100 Reunion Place, Suite 600
                                    SanAntonio.Texas78216
Telephone 210/34 4-3900              Telecopy 210/366-4301
                                                                           Writer's Direct Dial Number /
                                                                                         E-mail Address:


                                           May 27, 2015

Mr. Blake A. Hawthorne
Clerk of the Court
Supreme Court of Texas
Post Office Box 12248
Austin, Texas 78711


RE:    Case No. 14-1067, styled Dennis Olivtires. Petitioner v. State Farm Bank and Rausch,
       Sturm, Israel, Enerson & Hornik, Respondents, in the Supreme Court of Texas

Dear Mr. Hawthorne:


       Pursuant to Rule 64.3 of the Texas Rules of Appellate Procedure, State Farm Bank, F.S.B.
does not at this time anticipate filing a response to the Petition for Rehearing En Bane recently
submitted by Petitioner Dennis Olivares in the above-mentioned case. The Petition for Rehearing
presents no new argument and repeats substantially the same inaccurate and unsupported contentions
unsuccessfully urged by Petitioner in this case.


       It is State Farm Bank, F.S.B.'s understanding that the Court will not grant the Petition for
Rehearing without first requesting a response. State Farm Bank, F.S.B. reserves the right to file a
response in that situation. Thank you.


                                                     Very truly yours,

V^,                                                 Jones, Andrews & Ortiz, P.C.


                                                    By: /s/ Rav R. Ortiz
                                                          Ray R. Ortiz
                                                          State Bar No. 15324280
                                                          10100 Reunion Place, Suite 600
                                                          San Antonio, Texas 78216
                                                          210-344-3900 Telephone
                                                          210-366-4301 Telecopier

                                                    Attorneys For State Farm Bank, F.S.B.

                           [Certificate ofService on following page]
Mr. Blake A. Hawthorne
Clerk, Supreme Court of Texas
Page 2


                                  CERTIFICATE OF SERVICE

         The undersigned certifies that, on May 27, 2015, the foregoing document was served in
compliance with the Texas Rules of Appellate Procedure by mail, hand delivery, telelopi r
transmission, or electronic notice using the eFile.TXCourts.gov filing system to the following

         Mr. Dennis Olivares                              Ms. Yvonne Mikulik
         Acting Pro Se
                                                          State Bar No. 24070271
         10935 Whisper Ridge                              Law Office of Yvonne Mikulik
         San Antonio, Texas 78230
                                                          6060 North Central Expressway, Suite 500
         210-492-1439 Telephone                           Dallas, Texas 75206
         210-492-1439 Telecopy                            214-800-2897 Telephone
         seravilo@netzero.net E-mail                      Telecopier number unknown
                                                          Electronic mailing address unknown
         Mr. Steve Ali "Steve" Javandoost                 Mr. Seung W. Chae
         State Bar No. 24055735
                                                          State Bar No. 24047837
         Rausch, Sturm, Israel, Enerson & Homik, LLC      Rausch, Sturm, Israel, Enerson & Homik, LLC
         15660 North Dallas Parkway, Suite 350            15660 North Dallas Parkway, Suite 350
         Dallas, Texas 75248                              Dallas, Texas 75248
      877-689-7966 Telephone                             262-796-7876 Telephone
      866-456-3744 Toll Free Telephone                   866-456-3744 Toll Free Telephone
      877-492-5185 Telecopier                            877-492-5185 Telecopier
      lawfirmTX@rsieh.com E-mail                         lawfirmTX@rsieh.com E-mail
      Mr. Keith E. Hottle
                                                         Mr. Gerard C. "Gerry" Rickhoff
      Clerk of the Court                                 Bexar County Clerk
      Fourth Court of Appeals
                                                         Bexar County Clerk's Office
      300 Dolorosa Street, Suite 3200                    100 Dolorosa Street, Suite 104
      San Antonio, Texas 78205-3037                      San Antonio, Texas 78205
      210-335-2635 Telephone                             210-335-2216 Telephone
      210-335-2762 Telecopier                            210-335-2197 Telecopier
      Electronic mailing address unknown                 Electronic mailing address unknown




                                                       /s/ Rav R. Orfiy
                                                       Ray R. Ortiz